[Cite as Campbell v. Pryor, 2011-Ohio-1222.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


LINDA CAMPBELL                                 :      JUDGES:
                                               :
                                               :      Hon. Julie A. Edwards, P.J.
                       Plaintiff-Appellee      :      Hon. John W. Wise, J.
                                               :      Hon. Patricia A. Delaney, J.
-vs-                                           :
                                               :      Case No. 2010CA00231
JOHNNIE PRYOR                                  :
                                               :
                                               :
                      Defendant-Appellant      :      OPINION



CHARACTER OF PROCEEDING:                           Appeal from the Stark County Court of
                                                   Common Pleas, Juvenile Division, Case
                                                   Nos. J-JU60160/J-JU60161


JUDGMENT:                                          AFFIRMED




DATE OF JUDGMENT ENTRY:                            March 7, 2011




APPEARANCES:

For Appellant:                                        For Appellee:

JOHN A. DANKOVICH                                     KIMBERLY HOPWOOD
Stark County Public Defender                          Stark County Job and Family Services
200 W. Tuscarawas St., Suite 200                      P.O. Box 21337
Canton, OH 44702                                      Canton, OH 44701
[Cite as Campbell v. Pryor, 2011-Ohio-1222.]


Delaney, J.

        {¶1}    Defendant-Appellant Johnnie Pryor appeals the August 5, 2010 and

August 13, 2010 judgment entries of the Stark County Court of Common Pleas, Juvenile

Division.

                           STATEMENT OF THE FACTS AND CASE

        {¶2}    Appellant is the father of two children, R.C. born on May 30, 1982 and

M.C. born on October 3, 1984. The mother is Linda Campbell. The parties were not

married. In 1986, Appellant was ordered to pay child support for his two children in

Case Nos. JU 60160 and JU 60161. The children are now emancipated.

        {¶3}    On February 19, 2010, the Stark County Child Support Enforcement

Agency (CSEA) filed a Motion to Show Cause in both cases as to why Appellant should

not be held in contempt for his failure to pay child support. In support of the motion in

Case No. JU 60161, Linda Campbell submitted an affidavit that stated Appellant had

failed to pay support in the amount of $127.00 per month and had failed to seek work.

As a result, Appellant had created an arrearage of $3,449.58 through December 31,

2009. In Case No. JU 60160, Linda Campbell attested that Appellant was to pay child

support in the amount of $128.70 per month and by Appellant’s failure to do so or seek

work, he had incurred an arrearage in the amount of $12,130.83 as of December 31,

2009.

        {¶4}    The motions came on for trial before the Magistrate on June 8, 2010. At

the start of the hearing, the Magistrate acknowledged there were two child support

cases before the court. Linda Campbell was not present for the hearing. Appellant

moved to dismiss the motions for Ms. Campbell’s failure to appear, but the Magistrate
Stark County, Case No. 2010CA00231                                                         3


denied the motion. Appellant testified at the hearing that he was aware of his child

support orders and seek work orders. Since the original imposition of the child support

orders, Appellant was incarcerated, homeless after his release prison, and currently

resided with his girlfriend who paid his expenses. Appellant was attending Stark State

College full time, but not working. Appellant testified that he was told by Community

Action that by attending school, he complied with his seek work orders.          After the

presentation of the evidence, the Magistrate issued a Magistrate’s Order that found

Appellant guilty of contempt for his failure to pay child support as ordered and

sentenced Appellant to 30 days in jail. The Magistrate set the matter for an imposition

hearing before the trial court judge on August 5, 2010. The Order further stated that

Appellant could purge the contempt by paying the arrearages in full prior to imposition.

       {¶5}   The imposition hearing went forward before the trial court judge on August

5, 2010. Appellant moved to dismiss the motions or suspend the jail time to permit

Appellant time to comply with the orders. Ms. Campbell also appeared at the imposition

hearing and requested that the trial court not impose jail time. The trial court denied the

motion. The trial court sentenced Appellant to 30 days in jail on each case, to be

served concurrently. The judgment entry stated that the trial court would consider an

early release upon CSEA’s request and evidence that Appellant has made a substantial

effort to comply.

       {¶6}   On August 6, 2010, Appellant paid $100.00 on each case. Appellant filed

a Motion to Suspend the remainder of the sentence based on Appellant’s substantial

compliance. The trial court denied the motion on August 13, 2010.

       {¶7}   It is from these decisions Appellant now appeals.
Stark County, Case No. 2010CA00231                                                      4


                                 ASSIGNMENTS OF ERROR

       {¶8}   Appellant raises six Assignments of Error:

       {¶9}   “I. THE TRIAL COURT ERRED IN FAILING TO DISMISS THE ACTION

UPON THE FAILURE OF THE PLAINTIFF TO APPEAR AT TRIAL.

       {¶10} “II. THE TRIAL COURT ERRED BY FAILING TO DEFINE WHETHER

THE DEFENDANT-APPELLANT WAS FOUND IN CIVIL OR CRIMINAL CONTEMPT.

       {¶11} “III. IF THE TRIAL COURT FOUND THE DEFENDANT-APPELLANT

GUILTY OF CRIMINAL CONTEMPT, THE TRIAL COURT FAILED TO FIND THE

DEFENDANT-APPELLANT GUILTY BEYOND A REASONABLE DOUBT.

       {¶12} “IV.     IF   THE    TRIAL   COURT    REASONABLY         DECLARED       THE

DEFENDANT-APPELLANT GUILTY OF CIVIL CONTEMPT, THE TRIAL COURT

ABUSED ITS DISCRETION BY FAILING TO PROVIDE DEFENDANT-APPELLANT A

REASONABLE PURGE CONDITION.

       {¶13} “V. THE TRIAL COURT ABUSED ITS DISCRETION BY FAILING TO

DISMISS THE ACTION AT THE PLAINTIFF’S REQUEST.

       {¶14} “VI. IT WAS PLAIN ERROR FOR THE JUDGE TO IMPOSE A HIGHER

TERM THAN WAS SENTENCED.”

                                            I.

       {¶15} In his first Assignment of Error, Appellant argues the trial court erred in

failing to dismiss the motions for show cause because Ms. Campbell failed to appear at

trial. We disagree.

       {¶16} Appellant does not argue that the CSEA was without standing to bring the

motions for show cause for Appellant’s failure to pay child support, but rather the matter
Stark County, Case No. 2010CA00231                                                      5


should not have proceeded without Ms. Campbell, the injured party. In this case, it was

uncontested that child support orders existed and Appellant did not comply with the

child support orders. In support of the motions to show cause, Ms. Campbell submitted

two affidavits stating that she was the Obligee in Case Nos. JU 60160 and JU 60161

and Appellant, the Obligor, owed Ms. Campbell approximately $15,000 in child support.

Penny Pelfrey with the Stark County Department of Job and Family Services Child

Support Division testified at the June 18, 2010 trial that Ms. Campbell had the choice of

whether to sign the affidavits in support of the motions to show cause. (June 18, 2010

Trial, p. 11).

       {¶17} We find no error for the Magistrate to proceed with the trial without the

presence of Ms. Campbell based on sufficient evidence before the court provided by the

record and the uncontroverted testimony that obligations and arrearages existed.

       {¶18} Appellant’s first Assignment of Error is overruled.

                                          II., III.

       {¶19} Appellant argues in his second Assignment of Error that the trial court

erred in not defining Appellant’s contempt as criminal or civil in nature. Contempt has

been defined as the disregard for judicial authority. State v. Flinn (1982) 7 Ohio App.3d

294, 455 N.E.2d 691.     Indirect contempt occurs when a party engages in conduct

outside the presence of the court that demonstrates a lack of respect for the court or its

lawful orders. Bierce v. Howell, Delaware App. No. 06CAF050032, 2007-Ohio-3050, ¶

16. A contempt finding may be civil or criminal in nature. In Brown v. Executive 200,

Inc. (1980), 64 Ohio St.2d 250, 253-254, 416 N.E.2d 610, the Supreme Court of Ohio

discussed the distinction between civil and criminal contempt as follows:
Stark County, Case No. 2010CA00231                                                          6


       {¶20} “While both types of contempt contain an element of punishment, courts

distinguish criminal and civil contempt not on the basis of punishment, but rather, by the

character and purpose of the punishment. * * * Punishment is remedial or coercive and

for the benefit of the complainant in civil contempt. Prison sentences are conditional.

The contemnor is said to carry the keys of his prison in his own pocket* * *since he will

be freed if he agrees to do as ordered. Criminal contempt, on the other hand, is usually

characterized by an unconditional prison sentence. Such imprisonment operates not as

a remedy coercive in its nature but as punishment for the completed act of

disobedience, and to vindicate the authority of the law and the court. * * *” (Citations

omitted.) Anderson v. Cameron, Stark App. No. 2008CA00042, 2009-Ohio-601, ¶13-14

citing Graber v. Siglock, Stark App. No.2000CA00176, 2002-Ohio-6177.

       {¶21} We recently addressed the nature of a child support contempt finding in

Faulkner v. Pegram, Stark App. No. 2010CA00022, 2010-Ohio-6614. In that case, the

Magistrate found the appellant in contempt for his failure to pay child support. The

Magistrate’s Order sentenced the appellant to 30 days in jail and did not state any purge

conditions in the Order. The matter went to an imposition hearing before the trial court

judge and the resulting judgment entry also did not contain any purge conditions.

Based on the lack of purge conditions, the majority found that the nature of contempt in

that case to be indirect criminal contempt, rather than indirect civil contempt because

the trial court sentenced the appellant to an unconditional prison sentence. Id. at ¶ 16.

       {¶22} In the present case, the Magistrate’s Order states that Appellant may

purge his contempt by paying his arrearages in full prior to the imposition hearing.

(Magistrate’s Order, June 18, 2010). The August 5, 2010 judgment entry states that the
Stark County, Case No. 2010CA00231                                                    7


trial court will consider early release upon CSEA’s request and evidence that Appellant

made a substantial effort to comply. The punishment in this case is conditional and

therefore, civil contempt.

       {¶23} Appellant’s second Assignment of Error is overruled.

       {¶24} Appellant’s third Assignment of Error is based on this Court’s

determination that the trial court found Appellant guilty of criminal contempt. Based on

our finding above, we find Appellant’s third Assignment of Error to be moot.

                                           IV.

       {¶25} Appellant argues in his fourth Assignment of Error that the trial court

abused its discretion in failing to set a reasonable purge condition. The June 18, 2010

Magistrate’s Order stated that Appellant could purge his contempt by paying the child

support arrearages in full. In the August 5, 2010 judgment entry, the trial court stated

that it would consider early release upon CSEA’s request and evidence that Appellant

made a substantial effort to comply.     On August 6, 2010, Appellant paid $100.00

towards the arrearage on each case and requested release from prison. The trial court

denied the request.

       {¶26} “A trial court may employ sanctions to coerce a party who is in contempt

into complying with a court order. Peach v. Peach, Cuyahoga App. Nos. 82414 and

82500, 2003-Ohio-5645, at ¶ 37. Any sanction for civil contempt must allow the party

who is in contempt an opportunity to purge the contempt. Carroll v. Detty (1996), 113

Ohio App.3d 708, 712, 681 N.E.2d 1383. A trial court abuses its discretion by ordering

purge conditions which are unreasonable or where compliance is impossible. Burchett

v. Miller (1997), 123 Ohio App.3d 550, 552, 704 N.E.2d 636. If a party makes a good
Stark County, Case No. 2010CA00231                                                     8

faith effort to pay support, contempt is not justified. Courtney v. Courtney (1984), 16

Ohio App.3d 329, 475 N.E.2d 1284. The burden to show an inability to pay is on the

party being held in contempt. Danforth v. Danforth (Apr. 15, 2001), Cuyahoga App. No.

78010.” Farrell v. Farrell, Licking App. No.2008-CA-0080, 2009-Ohio-1341, ¶ 15 citing

Baker v. Mague, Cuyahoga App. No. 82792, 2004-Ohio-1259, ¶ 14.

      {¶27} The following evidence was adduced at the June 18, 2010 trial. Appellant

was released from prison in 2002. After prison, Appellant was homeless for a period of

time. Since 2008, Appellant has been a student in the auto technician program at Stark

State College. Appellant currently resides with his girlfriend who pays his expenses.

Appellant receives food stamps. Appellant has applied for jobs, but felt that he could

not work while attending school. He further testified that he was told by a Robert Prince

with Stark Community Action that if he was attending school, he was in compliance with

the seek work orders.

      {¶28} CSEA states that over the life of the child support orders, Appellant has

paid $14,816.85 and $13,253.10 on each case. The Magistrate found that in Case No.

JU 60160, Appellant did not pay support from September 1989 to December 1990,

December 1994 to March 1996, and from March 1997 to the present, except for two

small payments.    In Case No. JU 60161, Appellant did not pay child support from

January 1990 to November 1990, December 1994 to March 1996, and from September

1997 to the present, except for a few small payments. As stated above, the resulting

arrearages were approximately $3,449.58 and $12,130.83 for the two cases.

      {¶29} Based on the record before us, we find the purge condition of “substantial

effort to comply” with the child support order to be reasonable and not an abuse of the
Stark County, Case No. 2010CA00231                                                       9


trial court’s discretion. Appellant demonstrated his good efforts at receiving a higher

education, but he could not explain to the satisfaction of the trial court why he could not

also work to meet his acknowledged obligations to pay child support. It is Appellant’s

burden to show his inability to pay. We further find no abuse of discretion in the trial

court’s determination that Appellant’s payment of $100.00 towards the arrearage in

each case to not be a substantial effort to comply considering the amount of the

arrearages and that these orders have been in place since 1986.

       {¶30} Appellant’s fourth Assignment of Error is overruled.

                                            V.

       {¶31} In his fifth Assignment of Error, Appellant contends that the trial court

should have dismissed the motions to show cause at Ms. Campbell’s request made at

the August 5, 2010 trial. We disagree.

       {¶32} Appellant argues that because Ms. Campbell stated that she did not wish

to pursue Appellant for the arrearages, the matter should have been dismissed. The

trial court denied Ms. Campbell’s request. In Byrd v. Knuckles, 120 Ohio St.3d 428,

2008-Ohio-6318, 900 N.E.2d 164, the Ohio Supreme Court held that an obligor and an

obligee can modify a child support arrearage through a separate agreement.            The

Court further held that the trial court does not have to accept all agreements to

modification because they could be unreasonable, made under duress, or otherwise

flawed. Id. at ¶ 7.

       {¶33} We find in this case, there was no evidence of an agreement between

Appellant and Ms. Campbell for the arrearages. The trial court’s determination that Ms.
Stark County, Case No. 2010CA00231                                                     10


Campbell’s “modification” was unreasonable is supported by the trial court’s sound

public policy reasons for the consistent enforcement of child support obligations.

       {¶34} Appellant’s fifth Assignment of Error is overruled.

                                           VI.

       {¶35} Appellant argues in his final Assignment of Error that it was plain error for

the trial court to sentence Appellant to two 30-day terms in jail, to be served

concurrently. We disagree.

       {¶36} Appellant is subject to two child support obligations under Case Nos. JU

60160 and JU 60161. On February 19, 2010, the CSEA filed a motion to show cause in

each case, with separate affidavits alleging the amount of arrearage. At the June 18,

2010 trial before the Magistrate, the Magistrate acknowledged that Appellant was

subject to two separate child support orders. In the June 18, 2010 Magistrate’s Order,

the Magistrate sentenced Appellant to one 30-day term of prison. After the imposition

hearing held before the trial court, the trial court sentenced Appellant to two 30-day

terms in prison.

       {¶37} We find no error in the trial court’s sentence because Appellant was found

to be in contempt of both child support obligations under Case Nos. JU 60160 and JU

60161. We further find no error based on Judge Edwards’ separate concurrence in

Faulkner v. Pegram, supra:

       {¶38} “I write separately only to point out that the Magistrate’s report, issued on

November 6, 2009, and filed on November 10, 2009, is designated by the Magistrate as

an ‘order.’ But, the only portion of that report that should have been designated as an

order is the order for Darnell Pegram to appear before the court (the Judge) for an
Stark County, Case No. 2010CA00231                                                     11


imposition of sentence hearing. Pursuant to Juv. R. 40(D)(2)(a)(i),… ‘a magistrate may

enter orders without judicial approval if necessary to regulate the proceedings and if not

dispositive of a claim or defense of a party.’ (Emphasis added).

       {¶39} “Therefore, I find that the ‘order’ of the Magistrate to sentence Darnell

Pegram to jail was invalid because the Magistrate lacked the authority to issue such an

order.” Id. at ¶ 21-22.

       {¶40} In the present case, the June 18, 2010 entry is also a “Magistrate’s Order.”

The Magistrate is without authority to sentence Appellant, but can recommend a

sentence to the trial court for the imposition hearing. In this case, the trial court was

within its authority to impose two 30-day jail terms because the Appellant was found in

contempt on both cases.

       {¶41} Appellant’s final Assignment of Error is overruled.

       {¶42} The judgment of the Stark County Court of Common Pleas, Juvenile

Division, is affirmed.

By: Delaney, J., and

Wise, J. concurring separately; and

Edwards, P.J. dissenting.


                                        HON. PATRICIA A. DELANEY



                                        HON. JULIE A. EDWARDS



                                        HON. JOHN W. WISE
Stark County, Case No. 2010CA00231                                                 12


WISE, J., CONCURRING

      {¶43} I concur with Judge Delaney’s opinion and decision to affirm.      I write

separately to emphasize that I indeed have reservations about the utilization of a

magistrate’s “order” (as opposed to a “decision”) under Juv.R. 40 to render a contempt

sentence; however, I am unable to join Judge Edwards’ dissent in concluding that this

makes the contempt determination and sentence void.


                                          ___________________________________
                                          JUDGE JOHN W. WISE
Stark County, Case No. 2010CA00231                                                      13


EDWARDS, J., DISSENTING OPINION

       {¶44} I respectfully dissent from the analysis and disposition of this case by the

majority.

       {¶45} I would vacate the judgment entry and remand this matter to the trial court

for further proceedings.

       {¶46} I would vacate the judgment entry because I find that the trial court did not

have jurisdiction to “impose” the jail sentences.

       {¶47} The Magistrate conducted a trial on June 18, 2010, took testimony and

issued an “Order” finding the appellant guilty of contempt for failing to pay child support

and sentencing him to 30 days in jail. The Magistrate further ordered the appellant to

appear for imposition of sentence at a later date and indicated that he could purge his

contempt by paying the arrearages in full prior to imposition. The Magistrate circled the

word “Order” on the preprinted form. The preprinted form also has a notice at the

bottom which states:

       {¶48} “NOTICE: A party may, pursuant to Ohio Juvenile Rule 40 file a written

motion to set aside a Magistrate Order within ten (10) days of the order. Objections to a

Magistrate Decision may be filed within fourteen (14) days of the filing of the decision.

A party shall not assign as error on appeal the court’s adoption of any finding of fact or

conclusion of law in this decision unless the party timely and specifically objects to that

finding or conclusion as described herein. The Court, having made an independent

analysis of the issues and the applicable by [sic] law hereby approves and adopts the

Magistrate Decision and orders it to be entered as a matter of record.”

       {¶49}   The Judge assigned to the case never signed the Magistrate’s Order.
Stark County, Case No. 2010CA00231                                                        14


       {¶50} On the date set for the imposition hearing, the Judge imposed the 30 day

jail sentence after making some findings including the finding that the Magistrate found

appellant’s compliance lacking and his inability to pay defense to be not credible. It

appears from the Judge’s order that he accepts the Magistrate’s “Order” of June 18,

2010, as an order and imposes the sentence ordered by the Magistrate.

       {¶51} I find that the Magistrate did not have jurisdiction to make either a finding

of contempt nor a sentencing order pursuant to Juvenile Rule 40(D)(2)(a). Magistrate

orders become court orders without a Judge’s approval after 10 days if no party files a

Motion to Set Aside. By rule, the authority of a Magistrate to issue orders is limited.

       {¶52} The Magistrate is not the Court. The Judge is the Court. Generally, a

Magistrate can only render decisions which are, in effect, recommendations to the court.

“Orders” are exceptions set forth by Rule. Recommendations only become effective if a

judge approves, adopts and incorporates them as court orders. A litigant has 14 days

to object to a Magistrate’s Decision and must object in order to preserve certain issues

for appeal.   But, even absent objection, the Judge must examine the Magistrate

Decision and must approve, adopt and incorporate it before it becomes a court order.

       {¶53} In the case sub judice, the Judge imposes a sentence already issued by a

Magistrate Order.    A Magistrate does not have the authority to make a finding of

contempt and does not have authority to sentence pursuant to Juv. R. 40(D)(2)(a)(i).

The finding and sentence have no force and effect and are void.

       {¶54} Therefore, the court lacked jurisdiction to impose a void sentence which

was also based on an invalid finding of contempt.
Stark County, Case No. 2010CA00231                                                     15


       {¶55} One could argue that my conclusion elevates form over substance and

that the trial court treated the Magistrate’s Order as a Decision and implicitly approved,

adopted and incorporated that Decision as the court’s order.          But, I would have to

disregard the wording of the Magistrate’s order, the labeling of the Magistrate’s order as

an order, the trial court’s imposition of the sentence ordered by the Magistrate and the

failure of the court to ever sign on the line on the court’s forms located below the

language: “The court, having made an independent analysis of the issues and the

applicable by [sic] law hereby approves and adopts the Magistrate’s Decision and

orders it to be entered as a matter of record.”

       {¶56} In addition, the litigants only receive notice that the Magistrate’s document

is an “order.” This label does not alert the litigants that they have fourteen days to

object and failure to object could result in loss of rights on appeal. The “order” label

only alerts litigants that they have 10 days to file a Motion to Set Aside.

       {¶57} I recently reviewed the Stark County Family Court’s procedures in the

case of Faulkner v. Pegram, Stark App. No. 2010CA00022, 2010-Ohio-6614. As the

majority has pointed out, I found the order issued by the Magistrate in that case to

sentence Mr. Pegram to jail “was invalid because the magistrate lacked authority to

issue such an order.”
Stark County, Case No. 2010CA00231                                                         16



       {¶58} In that case, I indicated that the Judge could, in fact, sentence Mr. Pegram

if the court allowed Mr. Pegram a sentencing hearing. The dissent I have written in the

case sub judice goes further and says that the court cannot sentence if the contempt

finding itself is invalid. I find my current position to be the legally correct position and a

change from my previous position.




                           __________________________________

                                      Judge Julie A. Edwards
[Cite as Campbell v. Pryor, 2011-Ohio-1222.]


                IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO

                                   FIFTH APPELLATE DISTRICT

LINDA CAMPBELL                                   :
                                                 :
                                                 :
                       Plaintiff-Appellee        :
                                                 :
-vs-                                             :   JUDGMENT ENTRY
                                                 :
JOHNNIE PRYOR                                    :
                                                 :
                                                 :   Case No. 2010CA00231
                      Defendant-Appellant        :




       For the reasons stated in our accompanying Opinion on file, the judgment of the

Stark County Court of Common Pleas, Juvenile Division, is affirmed. Costs assessed to

Appellant.




                                               HON. PATRICIA A. DELANEY



                                               HON. JULIE A. EDWARDS



                                               HON. JOHN W. WISE